Title: From George Washington to Benjamin Lincoln, 14 June 1783
From: Washington, George
To: Lincoln, Benjamin


                  
                     Dear Sir
                     Head Quarters 14th June 1783
                  
                  The enclosed paper relative to the Services & Claims of Capt. Goodale, was put into my Hand by Brigr Genl Putnam, with a Wish that it might be laid before Congress.
                  Something peculiar appears in Capt. Goodales Case; and his pretensions, being founded entirely on the Idea of Merit, I am desirous they may be represented in a favorable Light.  Should Congress, from a Consideration of his Services, compared with their established principles of promotion by Merit, think proper to grant Capt. Goodales request, I have no Objection to make.
                  I wish Congress would be pleased to take up the proposal made to you in my Letter of the 1st of April last; it would give much satisfaction to many Officers who are impatiently waiting a Decision.  It is now more than two Months since that Application was made by me: has it been submitted to Congress?  or am I to suppose that it is forgotten or neglected?
                  Should that proposal be complied with, it would include Capt. Goodale, and perhaps supercede the necessity of a particular Determination.  With great Regard & Esteem I have the Honor to be Dear Sir Your most Obedient and humble Servant
                  
                     Go: Washington
                     
                  
               